Citation Nr: 1208594	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 until March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was most recently before the Board in June 2010.  At that time, the Board remanded the claim for additional development and to comply with prior Board remands in December 2007 and May 2009.


FINDING OF FACT

Service-connected residuals repair of right knee lateral meniscus has aggravated the Veteran's left knee arthritis with total knee replacement.


CONCLUSION OF LAW

The Veteran's left knee arthritis with total knee replacement has been aggravated by service-connected residuals repair of right knee lateral meniscus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for left knee arthritis with total knee replacement.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran has not generally contended that he has a left knee disorder directly related to his period of active duty service.  Instead, he has consistently asserted that he has a left knee disorder that was caused by, or aggravated by, a service-connected right knee disability.  The Veteran has been awarded service connection for residuals repair of right knee lateral meniscus.  Service connection was granted for this disability in November 1994.

Post-service treatment records from Phoebe Putney Memorial Hospital show that the Veteran was involved in a motor vehicle accident in December 2000.  He fractured both of his tibias.  The Veteran states that he had left knee problems prior to the accident and was treated at the VA Medical Center in Gainesville, Florida.  Those records could not be located.  Subsequently, in November 2002, the Veteran was found to have arthritis in the left knee.  Thereafter, in January 2003, the Veteran underwent a left total knee replacement that was performed by his private physician Dr. R.S.P.

In regards to secondary causation, two VA medical professionals have addressed the matter.  In July 2009, a VA physician reviewed the claims file, noted the Veteran's history, and conducted a physical examination.  The examiner provided a diagnosis of status post total left knee replacement with residual pain and indicated that he could not provide an opinion without resorting to speculation.  Thereafter, in January 2010, a physician assistant reviewed the claims file and provided an etiological opinion.  He indicated that the left knee problems had their onset many years after the right knee problems that occurred during military service.  The reviewer pointed to Dr. R.S.P.s surgical report that noted the Veteran had complications from a tibia plateau fracture.  Based on the Veteran's history, the reviewer determined that the Veteran's left knee disorder was not caused by the service-connected right knee disability.

In April 2011, the Veteran underwent additional VA examination.  A VA physician reviewed the claims file, noted an accurate history, and conducted a physical examination.  The diagnosis was left knee strain status post osteoarthritis with subsequent total knee arthroplasty.  First, the VA examiner gave the opinion that the Veteran's left knee disorder is less likely as not related to military service.  This was primarily because the onset of left knee pathology was shown to commence in December 1990 (sic) while the right knee problems occurred many years earlier during service.

Second, as to secondary causation, the VA examiner gave the opinion that the Veteran's left knee disorder is less likely as not directly related to the service-connected right knee disability.  This was so because the examiner considered the Veteran's injury from the motor vehicle accident as a major injury and deemed it contributory to the subsequent osteoarthritis that developed in the joint, as well as the total knee replacement.  Additionally, the examiner noted that medical literature does not describe a cause-effect relationship between ipsilateral knee sprain and contralateral knee osteoarthritis leading to total joint replacement.  Thus, in light of the January 2010 and April 2011 VA opinions, the competent medical evidence tends to show that the Veteran's current left knee disorder was not directly caused by his service-connected right knee disability.  The opinions are persuasive as they find support in the record.  Both opinions pointed to the injury from the motor vehicle accident as the origin of the Veteran's left knee problems.

Even so, the April 2011 VA examiner is the only medical professional to address the aspect of secondary aggravation.  The examiner gave the opinion that the Veteran's left knee disorder is at least as likely as not aggravated by his service-connected right knee disability.  The examiner noted that pain to the contralateral knee arising from ipsilateral knee injury is generally a product of overuse.  That is, the contralateral knee (in this case the left knee) compensates to favor the ipsilateral knee injury.  The examiner reiterated that, therefore, the Veteran's non-service-connected left knee disorder is aggravated by his service-connected right knee disability.  The examiner cited to medical literature to support the opinion.

The April 2011 VA examiner's opinion is the only medical opinion probative to the specific theory of entitlement of secondary service connection on the basis of aggravation.  The opinion is persuasive because it finds support in the record and the examiner supported the opinion with a detailed rationale and citation to pertinent medical literature.  In consideration of the evidence of record, and specifically the April 2011 opinion, the Board finds that service-connected residuals repair of right knee lateral meniscus has aggravated the Veteran's left knee arthritis with total knee replacement.  In view of this finding, the Board concludes that service connection is warranted for left knee arthritis with total knee replacement as a disability aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.  


ORDER

Service connection for left knee arthritis with total knee replacement, as a disability aggravated by a service-connected disability, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


